Exhibit 10.34
(IFC LOGO) [w74405w7440509.gif]
February 5, 2009
Lawrence Pemble
Chief Financial Officer
Chindex International, Inc.
4340 East West Highway, Suite 1100
Bethesda, Maryland 20814
By Facsimile: 301 215 7719
Chindex International — IFC Investment # 26133: Amendatory Letter No. 1
Dear Mr. Pemble,
1. Reference is made to the Loan Agreement dated December 10, 2007 (the “Loan
Agreement”), by and among Chindex International, Inc. (the “Company”) and
International Finance Corporation (“IFC”). Capitalized terms are not defined in
this Amendatory Letter and shall have the same meanings accorded to them in the
Loan Agreement.
2. Contingent on DEG also extending its first Disbursement Cut-Off date in the
same manner, the parties hereby agree to extend the deadline for first
Disbursement referred to in Section 2.12 (a) (i) of the Loan Agreement until
February 1, 2010 and to amend the Loan Agreement as set forth below.
3. Section 2.12 (a) (i) is hereby amended as follows:
     2.12 (a) (i) if the first Disbursement to such Onshore Borrower has not
been made by February 1, 2010, or such other later date as the parties agree;
4. Please acknowledge your agreement and acceptance of the foregoing by
countersigning the enclosed duplicates of this Amendatory Letter in the space
provided below and returning two (2) executed originals to IFC.
Yours sincerely,
-s- Colin J. Warren [w74405w7440510.gif]
Colin J. Warren
Senior Manager
Asia Portfolio — Manufacturing, Agribusiness, Health & Education
14Th Floor, One Pacific Place, 88 Queensway, Admiralty, Hong Kong Phone:
(852)2509-8100. Facsimile: (852)2509-9363

 



--------------------------------------------------------------------------------



 



-2-
Amendment accepted and agreed for an on behalf of the Company:
Chindex International, Inc.
By: /s/ Lawrence Pemble                    
Name: Lawrence Pemble
Title: EVP + CFO

 